United States Court of Appeals
                               FOR THE SEVENTH CIRCUIT
                                CHICAGO, ILLINOIS 60604

                                         May 31, 2012

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             DANIEL A. MANION, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

By the Court:

No. 11-1989

JOHANA CECE,                                         Petition for Review of an Order
                                                     of the Board of Immigration Appeals
                     Petitioner,

       v.                                            No. A096 158 857

ERIC H. HOLDER, JR., Attorney General
of the United States,

                      Respondent.

                                          ORDER

      The Petition for Rehearing En Banc is GRANTED, and the panel’s opinion and
judgment are VACATED.

       The court will announce the date for oral argument in a separate order.